DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 06/15/2018. Claims 1, 3-4, 7-9, 12, 14, 16, 19, 26, and 30-39 are pending in the case. Claims 1, 30, and 35 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2019 has generally been considered. However, the 6th U.S. Patent Application Publication reference with the applicant name of Shusterman incorrectly cites the publication number 20130231047. U.S. Patent Application publication number 2013/0231047 references an application by Katsuya Ogawa and does not immediately appear relevant to the present application. An application by Vladimir Shusterman with the U.S. Patent Application publication number 2013/0231947 appears to have been the reference that the Applicant intended to cite in the IDS. This reference has been reviewed and has been properly cited in the attached PTO-892 as a reference.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, 9, 14, 19, 30, 32, 35, and 37 are rejected under 35 U.S.C. § 103 as being unpatentable over Robarts et al. (U.S. Pat. App. Pub. No. 2006/0004680, hereinafter Robarts) in view of Andre et al. (U.S. Pat. App. Pub. No. 2012/0245439, hereinafter Andre).

As to independent claim 1, Robarts teaches:
A mobile device for determining uncertainty quantification of biometric data, the mobile device comprising (Figure 1 and paragraph 47 disclosing that context characterization system 100 is shown operating in a general-purpose body-mounted wearable computer 120 worn by the user 110 and further disclosing that the invention can be practiced with other computer system configurations, including Internet appliances, hand-held devices, cellular or mobile phones):
one or more sensors capable of collecting biometric data (Figure 1 and paragraph 49 disclosing that the computer can also receive information from various user sensor input devices 126 and paragraph 60 disclosing biometric scanners);
a processing unit electrically coupled to the one or more sensors… (Figures 1 and 2, and paragraph 74 disclosing that the computer 120 also includes one or more central processing units (CPUs) 234. Figure 2 and paragraph 68 disclosing that the computer 120 receives input from not only the microphone 124 and video camera 121, but also from a body temperature sensor 202. EKG/EEG sensor 204, heart rate monitor 206, blood pressure monitor 208, blood oxygen sensor 210, and ambient temperature sensor 212);
a wireless transceiver electrically coupled to the processing unit (Paragraph 55 disclosing that the body-mounted computer 120 may be connected to one or more networks of other devices through wired or wireless communication means); and
a display operatively connected to the processing unit (Figure 1 and paragraph 49 disclosing that the wearable computer 120 has a variety of user-worn user input devices including a microphone 124, a hand-held flat panel display 130).
Robarts further teaches capable of executing an uncertainty quantification algorithm on the biometric data collected by the one or more sensors (Paragraph 100 disclosing that higher-level condition variables or attributes can also be calculated and be included within thematic attribute sets, such as the user's current physical activities, the current user cognitive load, the desired level of privacy, and the desired scope of audience. Such a user activity attribute demonstrates that variables can have multiple values, and that information such as a degree of belief or certainty in the value for a variable can be added and used by the system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to 
Robarts does not appear to expressly teach wherein the uncertainty quantification algorithm is capable of finding a posterior distribution or determining a quantification of uncertainty.
Andre teaches wherein the uncertainty quantification algorithm is capable of finding a posterior distribution or determining a quantification of uncertainty (Abstract. Paragraph 202 disclosing that another embodiment utilizes probabilistic filters on the allowed inter-beat gaps instead of a hard truncation as described above. These probabilistic filters take as input one or more signals in addition to the ECG signal and determine a probabilistic range for the allowable heart beat and further disclosing that this probability can then be multiplied by the probability of each inter-beat gap to produce a posterior distribution, from which the most likely heart beat can be easily determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the posterior distribution finding of Andre since it allows for efficient determination of biometric signals to determine if a sick or wounded individual has reached a critical state (see Andre at paragraphs 4-19).

As to dependent claim 4, Robarts further teaches an actuator capable of one or more of receiving a representation of the posterior distribution, performing an action, or outputting a signal received by the mobile device,… and wherein the actuator includes any one or more of a speaker, a visual display, a drug delivery mechanism, and an electrical stimulator (Figure 1, earpiece speaker 132, visual display. Paragraph 49 disclosing wearable computer 120 has a variety of user-worn user input devices including a microphone 124, a hand-held flat panel display 130 (e.g., with a touch sensitive 
Robarts does not appear to expressly teach wherein the actuator capable of performing the action comprises calculating an optimal action based upon the posterior distribution.
Andre teaches wherein the actuator capable of performing the action comprises calculating an optimal action based upon the posterior distribution (Paragraph 218 disclosing that the system is further applicable in diagnostic settings, such as the calibration of drug therapies, post-surgical or rehabilitative environments or drug delivery monitoring, with immediate and real time effects of these medical applications and procedures being monitored continuously and non-invasively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the optimal action calculation techniques of Andre since it allows for providing medical applications such as drug therapies based on the allowable heart beat (see Andre at paragraph 202).

claim 7, Robarts does not appear to expressly teach the display is enabled to represent the posterior distribution.
Andre teaches the display is enabled to represent the posterior distribution (Paragraph 233, performance or other status information. Figure 37 and paragraph 233 disclosing that an output screen 2327 is illustrated herein on the upper surface of housing 305 for displaying certain performance or other status information to the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the posterior distribution finding of Andre since it allows for efficient determination of biometric signals to determine if a sick or wounded individual has reached a critical state (see Andre at paragraphs 4-19).

As to dependent claim 9, Robarts further teaches the one or more sensors comprise electrocardiograph (EKG) monitors, adhesive-integrated flexible electronics for recording physiologic signals, or electroencephalograph (EEG) epidermal electronics (Paragraph 58 disclosing that user-worn body sensors can provide a variety of types of information, including ... EEG and EKG sensors).

As to dependent claim 14, Robarts further teaches one or more of the display or the sensors are enabled to generate an alert based on the quantification of uncertainty (Paragraph 85 disclosing that if the cardiac condition CC 242 determines that the user is about to have a heart attack, the CC provides both a visual output signal to the head-mounted display 134 to provide a warning to the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to 

As to dependent claim 19, Robarts further teaches the processing unit is enabled to receive and process… from a remote device (Paragraph 48 disclosing that aspects of the invention can also be practiced in distributed computing environments, where tasks or modules are performed by remote processing devices, which are linked through a communications network).
Additionally, Robarts teaches one or more of tolerance settings or a range of quantification of uncertainty (Paragraph 92 disclosing range of a quantification of uncertainty - the context server is expected to provide an attribute within the timeout period, where such attribute includes the following: value or quantity of the attribute; an uncertainty value that represents a range of values around the attribute value that the attribute is likely to have, with the type of the uncertainty value depending upon the type of information embodied in the attribute value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the quantification of uncertainty and range of that value further discussed in Robarts to increase accuracy.

As to independent claim 30, Robarts teaches:
A method of determining uncertainty quantification of biometric data implemented by a mobile device, comprising (Figure 1 and paragraph 47 disclosing that context characterization system 100 is shown operating in a general-purpose body-mounted wearable computer 120 worn by the user 110 and further disclosing that the invention can be practiced with other computer 
receiving biometric data from one or more sensors (Figure 1 and paragraph 49 disclosing that the computer can also receive information from various user sensor input devices 126 and paragraph 60 disclosing biometric scanners);…
displaying the posterior distribution or generating an alert based on the quantification of uncertainty (Figure 1 and paragraph 49 disclosing that the wearable computer 120 has a variety of user-worn user input devices including a microphone 124, a hand-held flat panel display 130).
Robarts further teaches executing an uncertainty quantification algorithm on the received biometric data (Paragraph 100 disclosing that higher-level condition variables or attributes can also be calculated and be included within thematic attribute sets, such as the user's current physical activities, the current user cognitive load, the desired level of privacy, and the desired scope of audience. Such a user activity attribute demonstrates that variables can have multiple values, and that information such as a degree of belief or certainty in the value for a variable can be added and used by the system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the certainty information further discussed in Robarts to allow for sending various information including uncertainty in real time as requested by the characterization module (see Robarts at paragraph 92).
Robarts does not appear to expressly teach wherein the uncertainty quantification algorithm is capable of finding a posterior distribution or determining a quantification of uncertainty.
Andre teaches wherein the uncertainty quantification algorithm is capable of finding a posterior distribution or determining a quantification of uncertainty (Abstract. Paragraph 202 disclosing that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the posterior distribution finding of Andre since it allows for efficient determination of biometric signals to determine if a sick or wounded individual has reached a critical state (see Andre at paragraphs 4-19).

As to dependent claim 32, Robarts further teaches the one or more sensors comprise electrocardiograph (EKG) monitors, adhesive-integrated flexible electronics for recording physiologic signals, or electroencephalograph (EEG) epidermal electronics (Paragraph 58 disclosing that user-worn body sensors can provide a variety of types of information, including ... EEG and EKG sensors).

As to independent claim 35, Robarts teaches:
A computer-readable program storage medium having code stored thereupon, the code, when executed by a processor, causing the processor to implement a method comprising (Figure 1 and paragraph 47 disclosing that context characterization system 100 is shown operating in a general-purpose body-mounted wearable computer 120 worn by the user 110 and further disclosing that the invention can be practiced with other computer system configurations, including Internet appliances, hand-held devices, cellular or mobile phones. Paragraph 327):
receiving biometric data from one or more sensors (Figure 1 and paragraph 49 disclosing that the computer can also receive information from various user sensor input devices 126 and paragraph 60 disclosing biometric scanners);…
displaying the posterior distribution or generating an alert based on the quantification of uncertainty (Figure 1 and paragraph 49 disclosing that the wearable computer 120 has a variety of user-worn user input devices including a microphone 124, a hand-held flat panel display 130).
Robarts further teaches executing an uncertainty quantification algorithm on the received biometric data (Paragraph 100 disclosing that higher-level condition variables or attributes can also be calculated and be included within thematic attribute sets, such as the user's current physical activities, the current user cognitive load, the desired level of privacy, and the desired scope of audience. Such a user activity attribute demonstrates that variables can have multiple values, and that information such as a degree of belief or certainty in the value for a variable can be added and used by the system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the certainty information further discussed in Robarts to allow for sending various information including uncertainty in real time as requested by the characterization module (see Robarts at paragraph 92).
Robarts does not appear to expressly teach wherein the uncertainty quantification algorithm is capable of finding a posterior distribution or determining a quantification of uncertainty.
Andre teaches wherein the uncertainty quantification algorithm is capable of finding a posterior distribution or determining a quantification of uncertainty (Abstract. Paragraph 202 disclosing that another embodiment utilizes probabilistic filters on the allowed inter-beat gaps instead of a hard truncation as described above. These probabilistic filters take as input one or more signals in addition to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the posterior distribution finding of Andre since it allows for efficient determination of biometric signals to determine if a sick or wounded individual has reached a critical state (see Andre at paragraphs 4-19).

As to dependent claim 37, Robarts further teaches the one or more sensors comprise electrocardiograph (EKG) monitors, adhesive-integrated flexible electronics for recording physiologic signals, or electroencephalograph (EEG) epidermal electronics (Paragraph 58 disclosing that user-worn body sensors can provide a variety of types of information, including ... EEG and EKG sensors).

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Robarts view of Andre and Abbas (Int’l. Pat. App. Pub. No. WO 2015/135066 A1, hereinafter Abbas).

As to dependent claim 3, the rejection of claim 1 is incorporated.
Robarts as modified by Andre does not appear to expressly teach the wireless transceiver is capable of wirelessly sending a representation of the posterior distribution to a cloud server.
Abbas teaches the wireless transceiver is capable of wirelessly sending a representation of the posterior distribution to a cloud server (Title and abstract. Paragraph 65 disclosing that information from such wearable devices may be stored locally or with an associated device, e.g. smartphone as well as being stored remotely within a personal server, remote cloud based storage, etc. and communicate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts as modified by Andre to include the sending data to a remote cloud server of Abbas since it allows for data analysis from anywhere (see Abbas at paragraph 226).

Claims 8, 31, and 36 are rejected under 35 U.S.C. § 103 as being unpatentable over Robarts in view of Andre and Shusterman et al. (U.S. Pat. App. Pub. No. 2013/0231947, hereinafter Shusterman).

As to dependent claim 8, the rejection of claim 1 is incorporated.
Robarts as modified by Andre does not appear to expressly teach the uncertainty quantification algorithm includes a Bayesian inference algorithm.
Shusterman teaches the uncertainty quantification algorithm includes a Bayesian inference algorithm (Paragraph 30 disclosing that uncertainty or probability of a diagnosis is tracked dynamically (the probabilities are updated periodically or quasi-periodically over time taking into account information available at each time point; new information is included in the analysis as it becomes available) based on the information availability or completeness relative to the total complete information at each level and at multiple levels. Paragraph 37 disclosing that the analysis can use at least one of statistical methods, probabilistic methods, Bayesian models/networks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts as modified by Andre to include the biomedical Bayesian modeling of Shusterman since it allows for 

As to dependent claim 31, the rejection of claim 30 is incorporated.
Robarts as modified by Andre does not appear to expressly teach the uncertainty quantification algorithm includes a Bayesian inference algorithm.
Shusterman teaches the uncertainty quantification algorithm includes a Bayesian inference algorithm (Paragraph 30 disclosing that uncertainty or probability of a diagnosis is tracked dynamically (the probabilities are updated periodically or quasi-periodically over time taking into account information available at each time point; new information is included in the analysis as it becomes available) based on the information availability or completeness relative to the total complete information at each level and at multiple levels. Paragraph 37 disclosing that the analysis can use at least one of statistical methods, probabilistic methods, Bayesian models/networks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts as modified by Andre to include the biomedical Bayesian modeling of Shusterman since it allows for providing medical applications since it allows for efficient uncertainty analysis of the various biometric data thereby allowing substantially continuous data compression, filtering and streaming of critical biomedical information (see Shusterman at paragraphs 4-10).

As to dependent claim 36, the rejection of claim 35 is incorporated.
Robarts as modified by Andre does not appear to expressly teach the uncertainty quantification algorithm includes a Bayesian inference algorithm.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts as modified by Andre to include the biomedical Bayesian modeling of Shusterman since it allows for providing medical applications since it allows for efficient uncertainty analysis of the various biometric data thereby allowing substantially continuous data compression, filtering and streaming of critical biomedical information (see Shusterman at paragraphs 4-10).

Claims 12, 33, and 38 are rejected under 35 U.S.C. § 103 as being unpatentable over Robarts in view of Andre and Robertson et al. (U.S. Pat. App. Pub. No. 2014/0236077, hereinafter Robertson).

As to dependent claim 12, the rejection of claim 1 is incorporated.
Robarts as modified by Andre does not appear to expressly teach the one or more sensors are enabled to measure one or more of maternal temperature, fetal heart rate, fetal movement, or uterine contractions.
Robertson teaches the one or more sensors are enabled to measure one or more of maternal temperature, fetal heart rate, fetal movement, or uterine contractions (Title and abstract. Paragraph 267 disclosing fetal heart rate and uterine contractions one can combine information from a sensor that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the sensor-based energy-efficient uncertainty techniques of Robarts as modified by Andre to include the fetal heart rate sensor and uterine contraction sensor of Robertson since it allows for the device to be used for monitoring issues in high-risk pregnancies (see Robertson at paragraph 267).

As to dependent claim 33, the rejection of claim 30 is incorporated.
Robarts as modified by Andre does not appear to expressly teach the one or more sensors are enabled to measure one or more of maternal temperature, fetal heart rate, fetal movement, or uterine contractions.
Robertson teaches the one or more sensors are enabled to measure one or more of maternal temperature, fetal heart rate, fetal movement, or uterine contractions (Title and abstract. Paragraph 267 disclosing fetal heart rate and uterine contractions one can combine information from a sensor that measures uterine contractions (e.g. with a strain gauge) and that also monitors fetal heart rate for use as a high-risk pregnancy monitor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the sensor-based energy-efficient uncertainty techniques of Robarts as modified by Andre to include the fetal heart rate sensor and uterine contraction sensor of Robertson since it allows for the device to be used for monitoring issues in high-risk pregnancies (see Robertson at paragraph 267).

claim 38, the rejection of claim 35 is incorporated.
Robarts as modified by Andre does not appear to expressly teach the one or more sensors are enabled to measure one or more of maternal temperature, fetal heart rate, fetal movement, or uterine contractions.
Robertson teaches the one or more sensors are enabled to measure one or more of maternal temperature, fetal heart rate, fetal movement, or uterine contractions (Title and abstract. Paragraph 267 disclosing fetal heart rate and uterine contractions one can combine information from a sensor that measures uterine contractions (e.g. with a strain gauge) and that also monitors fetal heart rate for use as a high-risk pregnancy monitor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the sensor-based energy-efficient uncertainty techniques of Robarts as modified by Andre to include the fetal heart rate sensor and uterine contraction sensor of Robertson since it allows for the device to be used for monitoring issues in high-risk pregnancies (see Robertson at paragraph 267).

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Robarts view of Andre and Devaul et al. (U.S. Pat. App. Pub. No. 2006/0252999, hereinafter Devaul).

As to dependent claim 16, the rejection of claim 14 is incorporated.
While Robarts does disclose that sets of generic/representational context data are provided from the explicit model to train the explicit model (paragraph 265), and that a stronger correlation could be detected related to the time of day or the type of document the user is writing, thus increasing the ability of the system to meet a confidence threshold that allows presentation of the task to the user (paragraph 266), Robarts as modified by Andre does not appear to expressly teach the one or more of 
Devaul teaches:
the one or more of the display or the sensors is enabled to display a green light when the quantification of uncertainty is within a range (Title, abstract, and paragraph 52. Paragraph 107 disclosing that the display of the output information in the presently preferred embodiment is a listing of patterns matched along with confidence levels. Those skilled in the art will recognize that many alternative displays can be useful. Examples of such displays include a red-yellow-green light for each of one or more matches);
the one or more of the display or the sensors is enabled to display a yellow light when the quantification of uncertainty is close to a threshold of a range (Title, abstract, and paragraph 52. Paragraph 107 disclosing that the display of the output information in the presently preferred embodiment is a listing of patterns matched along with confidence levels. Those skilled in the art will recognize that many alternative displays can be useful. Examples of such displays include a red-yellow-green light for each of one or more matches); and
the one or more of the display or the sensors is enabled to display a red light when the quantification of uncertainty is outside a range (Title, abstract, and paragraph 52. Paragraph 107 disclosing that the display of the output information in the presently preferred embodiment is a listing of patterns matched along with confidence levels. Those skilled in the art will recognize that many alternative displays can be useful. Examples or such displays include a red-yellow-green light for each of one or more matches).
.

Claims 26, 34, and 39 are rejected under 35 U.S.C. § 103 as being unpatentable over Robarts in view of Andre and Najarian et al. (U.S. Pat. App. Pub. No. 2012/0123232, hereinafter Najarian).

As to dependent claim 26, the rejection of claim 1 is incorporated.
Robarts as modified by Andre does not appear to expressly teach the biometric data includes physiologic time series data.
Najarian teaches the biometric data includes physiologic time series data (Title and abstract. Paragraph 14, biometric data includes physiologic time series data; that bio-signal time series are stochastic; however these time series have recently been identified as fractals generated by scaling phenomena. This novel approach is justified by the fact that physiological time series fluctuate in an irregular and complex manner in response to the dynamics of the entire biological system under study. One example of a physiological time series consists of the beat-to-beat intervals of the human heart, also known as the heart rate variability (HRV) time series. Paragraph 29 disclosing that the processor applies a mathematical operation which defines the heart related electronic signals with an ECG waveform using wavelet transformation analysis. Such analysis identifies at least one time interval between a series of repeating wave components).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to 

As to dependent claim 34, the rejection of claim 30 is incorporated.
Robarts as modified by Andre does not appear to expressly teach the biometric data includes physiologic time series data.
Najarian teaches the biometric data includes physiologic time series data (Title and abstract. Paragraph 14, biometric data includes physiologic time series data; that bio-signal time series are stochastic; however these time series have recently been identified as fractals generated by scaling phenomena. This novel approach is justified by the fact that physiological time series fluctuate in an irregular and complex manner in response to the dynamics of the entire biological system under study. One example of a physiological time series consists of the beat-to-beat intervals of the human heart, also known as the heart rate variability (HRV) time series. Paragraph 29 disclosing that the processor applies a mathematical operation which defines the heart related electronic signals with an ECG waveform using wavelet transformation analysis. Such analysis identifies at least one time interval between a series of repeating wave components).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the time series data techniques of Najarian to increase versatility, e.g., ECG analysis to identify many cardiac conditions such as ventricular fibrillation, arrhythmia, atria abnormality, cardiac infarction, etc. (see Najarian at paragraph 5 et seq.)

claim 39, the rejection of claim 35 is incorporated.
Robarts as modified by Andre does not appear to expressly teach the biometric data includes physiologic time series data.
Najarian teaches the biometric data includes physiologic time series data (Title and abstract. Paragraph 14, biometric data includes physiologic time series data; that bio-signal time series are stochastic; however these time series have recently been identified as fractals generated by scaling phenomena. This novel approach is justified by the fact that physiological time series fluctuate in an irregular and complex manner in response to the dynamics of the entire biological system under study. One example of a physiological time series consists of the beat-to-beat intervals of the human heart, also known as the heart rate variability (HRV) time series. Paragraph 29 disclosing that the processor applies a mathematical operation which defines the heart related electronic signals with an ECG waveform using wavelet transformation analysis. Such analysis identifies at least one time interval between a series of repeating wave components).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the time series data techniques of Najarian to increase versatility, e.g., ECG analysis to identify many cardiac conditions such as ventricular fibrillation, arrhythmia, atria abnormality, cardiac infarction, etc. (see Najarian at paragraph 5 et seq.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/Casey R. Garner/Examiner, Art Unit 2123